Citation Nr: 0001004	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  97-33 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, left knee.  

2. Entitlement to an initial evaluation in excess of 10 
percent for patellofemoral syndrome, right knee.  

3. Entitlement to an initial evaluation in excess of 10 
percent for lumbar syndrome with degenerative changes.  

4. Entitlement to an initial compensable evaluation for left 
ankle sprain.  

5. Entitlement to an initial compensable evaluation for right 
ankle sprain.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1960.  

The current appeal arose from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The RO, in pertinent part, 
granted entitlement to service connection for chronic right 
and left ankle strain, each with assignment of a 
noncompensable evaluation effective October 5, 1995.  The RO 
also granted entitlement to service connection for right and 
left knee patellofemoral syndrome each with assignment of a 
10 percent evaluation effective October 5, 1995.  The RO also 
granted entitlement to service connection for lumbar syndrome 
with degenerative changes with assignment of a 10 percent 
evaluation effective October 5, 1995.

In August 1998 the Board remand the case to the RO for 
further development and adjudicative actions.  

The case was previously before the Board of Veterans' Appeals 
(Board) in August 1998, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  The case is once more properly before 
the Board for action.    

The issues of entitlement to initial evaluations in excess of 
10 percent for bilateral knee for patellofemoral syndrome are 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  Lumbar syndrome with degenerative changes is productive 
of not more than characteristic pain on motion, does not 
result in more than slight limitation of motion, and neither 
muscle spasm nor significant limitation of function is shown.  

2.  Moderate limitation of motion of the ankles was 
demonstrated from October 5, 1995 to November 1, 1998.

3.  On the November 2, 1998 VA compensation examination the 
veteran retained full range of motion of the ankles, and no 
significant loss of function of the ankles was demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar syndrome with degenerative changes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).  

2.  The criteria for an initial compensable rating of 10 
percent for left ankle sprain are met from October 5, 1995 to 
November 1, 1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).

3.  The criteria for a compensable evaluation for left ankle 
sprain from November 2, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271.

4.  The criteria for an initial compensable evaluation of 10 
percent for right ankle sprain are met from October 5, 1995 
to November 1, 1998.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.



5.  The criteria for a compensable evaluation for right ankle 
sprain are not met from November 2, 1998.  38 U.S.C.A. §§ 
1155, 5107;  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service connection was granted for the back disorder and the 
bilateral ankle disorder, secondary to the service connected 
pes planus disorder, in an October 1996 rating action. 

A treatment note in July 1994 indicated that the veteran had 
degenerative joint disease of multiple joints, to include the 
ankles.  He reported, when he was seen in September 1995, low 
back pain.  The condition was improved on medication.  The 
diagnostic impression included osteoarthritis of the lumbar 
area.  He complained of low back pain, localized to the 
sacrum, in a May 1996 treatment note.  

In a May 1996 note, active range of motion was moderately 
limited in flexion, but not restricted in extension.  
Repeated forward flexion was painful at the end of the range, 
but repeated standing extension was not painful.  Minimal 
degenerative changes were shown on X-ray films in May 1996, 
with normal disc spaces.  He underwent physical therapy for 
the low back pain, and, by August 1996, he had reached 
maximum medical benefit.  He denied low back pain on 
treatment in October 1996.  A magnetic resonance imaging 
(MRI) study conducted in October 1998 showed minimal 
degenerative changes without any significant features.   

The veteran was furnished with an examination of the joints 
in March 1996.  He was able to move about somewhat slowly and 
cautiously with a slight limp.  

Examination of the back indicated that he was able to stand 
erect.  No spasms or tenderness were noted.  He retained 90 
degrees of flexion and 30 degrees of extension.  With regard 
to the ankles, he retained 5 degrees of dorsal flexion and 35 
degrees of plantar flexion on the right and 40 degrees of 
plantar flexion on the left.  There was no evidence of 
Achilles spasm or displacement of either ankle.  

He underwent an additional joints examination in June 1996.  
At that time, he stated the primary aggravating factor for 
back pain was bending, and he avoided lifting.  He did not 
report any radiation of pain to the legs.  On examination, he 
walked with a slight limp.  He was able to stand erect.  He 
retained 80 degrees of flexion and 30 degrees of extension.  
The right ankle had 25 degrees of plantar flexion, with 30 
degrees of plantar flexion in the left ankle.  Both ankles 
had 10 degrees of dorsal flexion.  

In August 1996, the VA physician who conducted the earlier 
examinations reviewed the veteran's case.  After reviewing 
his findings, the impressions included chronic bilateral 
ankle strain and chronic lumbar syndrome.  

RT, M.D., reported in a number of letters on his treatment of 
the veteran.  In a March 1997 letter, Dr. RT emphasized the 
veteran's foot disorder.  On a follow-up letter in April 
1997, the presence of bilateral ankle pain was reported.  
Additional foot problems, such as severe bilateral flexible 
pes planus with progressive intertarsal strain were reported.  
The impairment in the feet appeared to be quite severe, 
clearly debilitating, and would prevent him from working.  

Reports of X-ray studies at a private facility in July 1997 
are of record.  Films of the lumbar spine showed degenerative 
arthritic changes of the mid lumbosacral spine.  Films of the 
right ankle showed a normal examination.  

The veteran was provided with a VA compensation examination 
in February 1998, to determine if a cervical spine disorder 
was the result of a service connected disability.  


The examiner made reference to prior examinations, and stated 
that, in response to a complaint from the veteran's 
representative, that all prior measures of range of motion 
had been performed utilizing a goniometer.  

The VA examined the veteran for compensation purposes on 
November 2, 1998.  He stated he had constant back pain since 
1990, at times radiating to the groin.  He also stated that 
he had pain in his ankles all of his life.  Weight bearing 
aggravated this pain.  On examination, it was noted that the 
veteran was wearing polypropylene ankle braces and using a 
cane.  He stood erect with a level pelvis and no scoliosis.  

His range of lumbar motion, described as normal, was flexion 
to 60 degrees, extension to 25 degrees, and right and left 
lateral bending to 25 degrees.  He did not complain of pain 
or show evidence of spasm, and sitting straight leg raising 
did not cause pain.  In the supine position, straight leg 
raising to 45 degrees caused pain in the anterior aspect of 
both knees and in his groin.  Deep tendon reflexes were equal 
in the ankles.  He retained 20 degrees of dorsiflexion and 45 
degrees of plantar flexion in both ankles, without swelling, 
effusion or tenderness.  There was no talar tilt with varus 
or valgus stress, and the anterior drawer sign was negative 
bilaterally.  

The impression was non organic pathology to explain the pain 
in either ankle; and small osteophytes in the lumbar spine 
consistent with persons his age, with no narrowing of the 
discs of the back and an otherwise normal examination.  The 
examiner concluded that functional loss due to pain could not 
be quantified.  Functional ability might be compromised 
during acute flare-ups.  It was not feasible to estimate 
additional range of motion loss due to pain on use during 
such a flare up.  There was no evidence of nerve or muscle 
involvement, and no weakness was found.  There was no 
significant cause for his pain that would prevent him from 
performing ordinary activities.  There was very little to 
substantiate the veteran's complaint of back pain or ankle 
pain.  


Criteria

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

A 10 percent evaluation may be assigned for slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation may 
be assigned for moderate limitation of motion of the lumbar 
spine.  A 40 percent evaluation may be assigned for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a;  
Diagnostic Code 5292.

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation may be assigned 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.71a;  
Diagnostic Code 5293.

A 10 percent evaluation may be assigned for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation may be assigned for lumbosacral strain with muscle 
spasm on extreme forward bending; loss of lateral spine 
motion.  



A 40 percent evaluation may be assigned for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a;  
Diagnostic Code 5295.

The United States Court of Appeals for Veterans Claims 
(Court) has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Therefore, consideration of an 
increased evaluation based on functional loss due to pain 
with flare-ups with limitation of motion of the lumbar spine 
is proper.

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened involvement, excess fatigability, incoordination, 
and pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

A 10 percent evaluation may be assigned for moderate limited 
motion of the ankle.  A 20 percent evaluation may be assigned 
for marked limited motion of the ankle.  38 C.F.R. § 4.71a;  
Diagnostic Code 5271.

A 20 percent evaluation may be assigned for ankylosis of an 
ankle in plantar flexion less than 10 percent.  38 C.F.R. 
§ 4.71a;  Diagnostic Code 5270.

A 10 percent evaluation may be assigned for ankylosis of 
subastragalar or tarsal joint in good weight-bearing 
position, and 20 percent may be assigned in poor weight-
bearing position.  38 C.F.R. § 4.71a;  Diagnostic Code 5272.

A 10 percent evaluation may be assigned for malunion of os 
calcis or astragalus with moderate deformity, and 20 percent 
may be assigned for marked deformity.  38 C.F.R. § 4.71a; 
Diagnostic Code 5273.

A 20 percent evaluation may be assigned for astragalectomy.  
38 C.F.R. § 4.71a; Diagnostic Code 5274.

Full range of motion of the ankle is present when there is 20 
degrees of dorsal flexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

Under the provision of 38 C.F.R. § 4.31 (1999), in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.

Rating shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially, the Board finds that the veteran's claims of 
entitlement to increased evaluations for his low back and 
bilateral ankle disabilities are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, plausible claims 
have been presented. Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his low back and bilateral ankle disabilities (that are 
within the competence of a lay party to report) are 
sufficient to conclude that his claims for increased 
evaluations for those disabilities are well grounded.  King 
v. Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that in view of the development 
undertaken as a result of the August 1998 remand of the case 
to the RO, all relevant facts have been properly developed to 
their full extent and that VA has met its duty to assist.  
Godwin v. Derwinski, 1 Vet. App. 419 (1991); White v. 
Derwinski, 1 Vet. App. 519 (1991).  

The Board notes that in March the veteran expressed 
reservations about an examination afforded him during the 
course of his appeal in view of his perception that he had 
not been afforded a fair examination.  He therefore requested 
additional examination.  The Board notes that the appellant 
was afforded the benefit of additional examination in 
November 1998.  

The examination was responsive to the Board's remand 
directives and the Board is satisfied that VA has fully met 
its duty to assist the veteran in the development of his 
claim.  Additional examination as to the veteran's low back 
and bilateral ankle disabilities is not warranted.

The Board also notes that this case involves an appeal as to 
the initial rating of the veteran's low back and bilateral 
ankle disabilities, rather than increased rating claims where 
entitlement to compensation had previously been established.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that 
in initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings).


Lumbar syndrome with degenerative changes

A review of the findings on examination and treatment does 
not demonstrate that a rating in excess of 10 percent for the 
lumbar disability is appropriate.  Flexion was possible to at 
least 80 degrees on examinations in 1996.  On examination in 
November 1998, the examiner concluded that the veteran had 
full range of motion of the lumbar spine.  Moreover, on this 
examination, the veteran did not complain of pain or show 
evidence of spasm. This was consistent with the findings on 
the earlier examinations, as no spasm was shown on 
examination in March 1996.  The reports of outpatient 
treatment also do not show symptomatology warranting an 
evaluation in excess of 10 percent.  A May 1996 note, while 
showing moderate limitation of flexion, did not indicate that 
there was any limitation of extension.  The veteran denied 
low back pain when he was seen in October 1996.  

In the absence of moderate limitation of motion of the lumbar 
spine, or muscle spasm on extreme forward bending, the Board 
finds no basis upon which to predicate assignment of an 
increased evaluation under the criteria of either diagnostic 
code 5292 or 5295.  Intervertebral disc syndrome has not been 
diagnosed on examination and is otherwise not part and parcel 
of the service-connected disability of the low back.  
Accordingly, entitlement to an increased evaluation may not 
be predicated pursuant to the rating criteria under 
diagnostic code 5293.

As the Board noted earlier, consideration of an increased 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion of the lumbar spine is proper.  The 
preponderance of the evidence is against an increased 
evaluation based on functional loss due to pain or due to 
flare-ups, as the veteran's complaints of pain referable to 
the back noted on VA examinations have not been supported by 
adequate pathology.  More specifically, when the veteran was 
last examined by VA in November 1998, the examiner opined 
that there was very little to substantiate the veteran's 
complaint of back pain.




The veteran has consistently complained of back pain on VA 
examinations.  The Board notes that a lay person can provide 
evidence of visible symptoms.  Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, VA regulations require that a finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).  As the Board noted above, 
this is not the veteran's case.  Dysfunction due to pain was 
not supported by adequate pathology in the opinion of the VA 
examiner.

Service connection has been granted for lumbar syndrome with 
degenerative changes.  However, those degenerative changes 
have been reported as small osteophytes considered to be of 
no demonstrative clinical significance and have not be shown 
to constitute a source of functional loss due to pain, 
weakness, or source of impairment of the veteran for any 
activity.  The Board also concludes that assignment of 
"staged" ratings is not appropriate with respect to the 
appellant's low back disability.  See Fenderson supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial increased evaluation for lumbar syndrome with 
degenerative changes.  Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


Bilateral ankle sprain

A review of the findings on examination show that the veteran 
currently has virtual full range of motion.  On the most 
recent VA compensation examination, subsequent to remand, the 
veteran retained 20 degrees of dorsiflexion and 45 degrees of 
plantar flexion.  

This range is contrasted with that shown on earlier 
examinations, where he displayed 5 degrees of dorsal flexion 
in each ankle on examination in March 1996, with at least 35 
degrees of plantar flexion.  Range of motion was similar on 
examination in June 1996, with 10 degrees of dorsal flexion, 
and at least 25 degrees of dorsal flexion.  

A review of the findings on examination show that limitation 
of motion of the ankles was present on the multiple 
examinations in 1996; accordingly, bilateral ankle syndrome 
was productive of moderate as opposed to severe limitation of 
motion thereby warranting assignment of 10 percent 
evaluations for each ankle from the date of the grant of 
service connection to November 1, 1998, the day prior to the 
VA examination showing a full range of motion of both ankles.  
The Board has in effect assigned "staged" ratings for the 
veteran's bilateral ankle disability with application of 
Fenderson, supra.  

The November 2, 1998 VA examination disclosed that the 
veteran had full range of motion in each ankle.  In the 
absence of moderate limitation of motion, there no longer 
exists a basis upon which to continue the above granted 
compensable evaluations of 10 percent for each ankle.  

As the veteran's ankle disorder is rated based on limitation 
of motion, the Board must also consider the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The criteria under 38 C.F.R. 
§ 4.59 referable to arthritis do not apply as radiographic 
studies of the ankles have been normal.  The provisions of 
38 C.F.R. § 4.40 relate to functional loss.  The provisions 
of 38 C.F.R. § 4.45 require consideration of such factors 
with regard to the joints as abnormal or weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy. 

A review of the findings on the November 1998 examination 
does not show symptomatology warranting compensable ratings 
under these provisions.  As noted, on the most recent VA 
compensation examination, the examiner found that while there 
might be some degree of functional loss during a flare-up, as 
this was not present on examination, it could not be 
quantified.  

There was no evidence of nerve or muscle involvement, and no 
weakness was present.  In fact, the examiner was unable to 
find much to substantiate the veteran's complaint of ankle 
pain.  Previous examinations had shown that while he walked 
with a limp, the limp was considered slight in degree, and he 
was able to stand erect.  

In view of such findings, compensable evaluations for the 
ankles cannot be continued as of November 2, 1998.  
Accordingly, the veteran's claim to this extent must be 
denied.  

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.  

With respect to both claims, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO provided and discussed 
the criteria for the assignment of an extraschedular 
evaluation.  The RO determined that the evidentiary record 
did not support assignment of an extraschedular evaluation 
for the disabilities at issue.  The Board agrees.




The Board finds that the veteran's low back and bilateral 
ankle disabilities have not rendered his disability picture 
unusual or exceptional in nature, markedly interfered with 
employment, or required frequent inpatient care.  

No basis has been presented upon which to predicate referral 
of the veteran's case to the Under Secretary for Benefits of 
the Director of the VA Compensation and Pension Service for 
consideration of extraschedular evaluation for any of the 
disabilities at issue.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar syndrome with degenerative changes is denied.  

Entitlement to an initial compensable evaluation of 10 
percent for left ankle sprain from October 5, 1995 to 
November 1, 1998, is granted subject to the governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a compensable evaluation for left ankle sprain 
from November 2, 1998 is denied.

Entitlement to an initial compensable evaluation of 10 
percent for right ankle sprain from October 5, 1995 to 
November 1, 1998, is granted subject to the governing 
criteria applicable to the payment of monetary awards.

Entitlement to a compensable evaluation for right ankle 
sprain from November 2, 1998 is denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

At the time of the August 1998 Board remand, also for 
consideration were the veteran's claims for initial ratings 
in excess of 10 percent for patellofemoral syndromes of the 
right knee and the left knee.  The Board finds that the 
veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  By this finding, the Board means that 
the veteran has presented claims which are not implausible 
when the contentions and the evidence of record are viewed in 
the light most favorable to the claim.  

In accordance with the remand instructions, reports of 
outpatient treatment were obtained, and the veteran was 
afforded a compensation examination.  The claim was 
considered on the basis of all the evidence of record in May 
1999, and a supplemental statement of the case (SSOC) was 
issued at that time.  

In this SSOC, the RO found that the evaluation of the 
patellofemoral syndrome in each knee, which was listed as 
zero percent disabling, was continued.  The veteran was 
furnished with reasons and bases for why a compensable 
evaluation was not appropriate.  However, there is no 
indication that a formal adjudication, reducing the 
evaluation for the disability of the knees took place.  

In order to ensure that the veteran receives appropriate due 
process, the Board concludes that further development is 
required before final action is taken on the veteran's claim 
for increased compensation benefits for his bilateral knee 
disabilities.  Accordingly, the case is remanded to the RO 
for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should conduct a formal 
adjudication to determine the proper 
rating for the patellofemoral syndrome in 
each knee.  The RO should document its 
consideration of the applicability of 
Fenderson, supra.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded/  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this remand is to 
afford the veteran due process of law.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

